Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,913,669. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the above patent. Specifically claims 1-10 of the application recite the same inventive device for positioning an infrared tracking member relative to implanted surgical implants as is claimed in claims 1-16 of the patent. All the claims, in both the patent and the application call for a first elongated element comprising a proximal end, the proximal end comprising an attachment element, the distal end comprising a recess, and a second elongated element….having a proximal elongated shaft segment… and distal elongated shaft segment and a guide pin extending laterally away from the second elongated element, the proximal elongated shaft having proximal end comprising a cavity…and a retention member…configured to engage the recess….wherein the first elongated element is independently rotatable of the second elongated element.
The remaining specific structural limitations can either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds that claims 1-10 merely recite an obvious variant of claims 1-16 of the patent.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,485,589. Although the claims at issue are not identical, they are applicant is claiming the same invention as that of the above patent. Specifically claims 1-18 of the application recite the same inventive device for positioning an infrared tracking member relative to implanted surgical implants as is claimed in claims 1-16 of the patent. All the claims, in both the patent and the application call for a first elongated element comprising a proximal end, a distal end, a helical slot, a plurality of offset depth slots located around the helical slots, a helical pin…the proximal end includes an inner piston comprising an attachment element, the distal end comprising a recess, and a second elongated element….having a proximal elongated shaft segment… and distal elongated shaft segment and a guide pin extending laterally away from the second elongated element, the proximal elongated shaft having proximal end comprising a cavity…and a retention member…configured to engage the recess….wherein the first elongated element is independently rotatable of the second elongated element.
The remaining specific structural limitations can either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds that claims 1-10 merely recite an obvious variant of claims 1-16 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12-13, 15, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12, 15, 16 are ambiguous. It is suggested that claims 12, 15, 16 should depend on claim 11 instead of claim 10, to clarify the language of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2013/0072982		3-2013		Simonson
2005/0074304		4-2005		Couture et al.
9,526,537		12-2016	Meyer et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        July 26, 2021